Citation Nr: 1742264	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-14 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disability, to include seborrheic dermatitis.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1991 to August 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, MO.

In June 2017, the Veteran participated in a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that seborrheic dermatitis is the result of service and the result of his active duty in Desert Storm.  The Veteran also asserts that a diagnosis of tinea versicolor while in service was a misdiagnosis and that the skin condition noted in the service medical records was actually seborrheic dermatitis, with which he is currently diagnosed.  During the June 2017 hearing, the Veteran testified that he first noticed a skin condition after returning from Riyadh, Saudi Arabia in 1994.  The Veteran asserts that he sought treatment once he returned, was prescribed medication, and has been taking that medication since 1994.  

The Veteran submitted multiple lay statements regarding the skin condition.  A February 2010 buddy statement by J.H. noted that he had known the Veteran for over 13 years and that following his return from service he had a "real dark red rash that looks to be painful." A June 2017 buddy statement from E.E. noted that prior to the Veteran entering service, no rash or skin conditions were observed on the Veteran, but upon return from overseas, he had noticeable skin rashes.  Another June 2017 buddy statement by W.M. also noted that the Veteran had a visible face rash upon returning from service and that the same rash was present on his face to the present.

In a June 2010 VA skin disease examination, the examiner noted a diagnosis of seborrheic dermatitis.  The examiner stated that the lesions in the axillae could be a part of seborrheic dermatitis or may represent a separate contact dermatitis.  The examiner stated that there was no current evidence of tinea versicolor.  The examiner ordered a gulf war guideline examination.

In a September 2010 Gulf War Guidelines examination, the examiner noted that current medical literature would not support an association between seborrheic dermatitis and any Gulf War exposures.  As a result, the examiner noted that it was less likely than not that the current skin condition was related to any exposures he may have had during the Gulf War or otherwise related to service.  The examination indicated that the only service medical records available to the examiner for review was the ones submitted by the Veteran.

In a February 2012 VA medical opinion, the examiner provided that the claimed condition was less likely as not proximately due to or the result of the Veteran's service-connected disability.  The Board notes that the Veteran does not currently have a service-connected disability.  The examiner stated that seborrheic dermatitis and tinea versicolor were "entirely separate clinical entities, and thus are not causally related at all."  

In a February 2013 addendum opinion, the examiner provided that after the review of a May 2012 statement submitted by the Veteran, the opinion remained unchanged.  More specifically, the May 2012 statement by the Veteran asserted that he did not have a current diagnosis of tinea versicolor, that he did have a current diagnosis of seborrheic dermatitis, that tinea versicolor is not a curable condition, and therefore his current condition must have been what was present in service.  The rationale provided by the examiner for the unchanged opinion is that the service medical records showed a diagnosis of tinea versicolor in the 1990s and that there was no indication of a seborrheic dermatitis diagnosis until 2008.  The examiner stated that, "Unfortunately, the medical record stands as is." 

Following the June 2017 hearing, the Veteran submitted several articles of medical research related to seborrheic dermatitis and the Gulf War.  More specifically, some of the information supported by the Veteran included Federally Sponsored Research on Gulf War Veteran's Illnesses for 2002.  An excerpt from the article states that "skin disease does not appear to be contributing to ill health in Gulf War Veterans, with the exception of unexplained two fold increase in seborrheic dermatitis."  It also included research that showed seborrheic dermatitis to be more prevalent in Gulf War veterans.  That information was not available to the VA examiners for review.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For VA purposes, the examinations from September 2010, February 2012, and February 2013 are insufficient.  The September 2010 examiner stated that medical research did not support a correlation between seborrheic dermatitis and Gulf War exposures, but the Veteran has submitted evidence to the contrary.  The February 2012 incorrectly alluded to the fact that the Veteran currently had a service-connected disability.  Therefore, the opinion is based on non-factual information.  Lastly, the February 2013 VA examination relied on the absence of a diagnosis in the medical treatment records as the basis for a denial and did not provide any further rationale or discuss direct service connection or other possible etiologies.  As a result, the Board finds that further examination is necessary.

Clinical documentation dated after February 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from February 2013 to present.  

2.  Then, schedule the Veteran for a VA examination with a dermatologist to determine the nature and etiology of any skin condition with an examiner who has not previously examined him.  The examiner should review the claims file and note that review in the report.  The examiner should diagnose every skin condition currently manifested or which has been manifested at any time during the course of this appeal.  The examiner must take into account the Veteran's lay statements related to in-service and post-service symptomatology, and continuous symptoms in and after service, and should discuss the significance of those statements.  All indicated tests should be conducted.  The examiner should provide a rationale for all opinions given.  For each identified skin condition, the examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) the current diagnosed skin disability is the same skin condition that was present during the Veteran's active service which was diagnosed at that time as tinea versicolor.  The Veteran has stated that tinea versicolor does not resolve.  The examiner should state whether that is correct and whether any current tinea versicolor is shown.  If not, the examiner should opine whether the skin disability shown in service was the same as the current skin disability.

(b)  If the examiner determines that the Veteran's current diagnosed skin disability is not the same skin condition that was present during service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the current diagnosed skin disability was present in service.

(c)  Is it at least as likely as not (50 percent probability or greater) that any current skin disability was incurred in service or is due to any incident of service.  

(d)  Is it at least as likely as not (50 percent probability or greater) that any current skin disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a skin disability diagnosed in service?

(e)  The examiner should reconcile previous opinions to include a discussion of the medical research submitted by the Veteran, to include Federally Sponsored Research on Gulf War Veteran's Illnesses for 2002, which suggests that seborrheic dermatitis is more prevalent in Gulf War Veterans.  If the examiner determines that the Veteran's skin disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

